Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about June 8, 2010, which adjudicated appellant a juvenile delinquent upon a finding that he committed acts that, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, and menacing in the third degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its evaluation of inconsistencies in testimony. The evidence established that appellant was not a bystander, but an active participant in the robbery.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and placed him on probation. Given the seriousness of the underlying offense, this was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur — Tom, J.E, Saxe, Catterson, Moskowitz and Manzanet-Daniels, JJ.